DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 10/27/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Number: US 10456578 has been reviewed and is accepted. The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
	The closest prior art  Peeters et al (U.S. Patent Number: US 7167754 hereinafter “Peeters”- APPLICANT CITED) teaches an implantable stimulator coupled to an array of electrodes  and teaches monophasic stimulation pulses being applied  to different electrodes in a time frame in an alterphasic strategy in which some of the pulses in a stimulation time frame alternate (e.g. Figs. 3A and 6A) however Peeters fails and no prior art was found to teach individually or suggesting in combination, all of the features of the applicants' invention, specifically “each monophasic stimulation pulse applied in the first stimulation frame has an opposite polarity to each directly adjacent monophasic stimulation pulse applied in the first stimulation frame.” in combination with the recited structural/ steps limitations of the claimed invention.

	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALLIKA DIPAYAN FAIRCHILD whose telephone number is (571)270-7043. The examiner can normally be reached Monday- Friday 8 am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792